 

EXHIBIT 10.1

 

SEVENTH AMENDMENT TO LOAN AGREEMENT

 

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of
December 28, 2018 (the “Effective Date”) among INTERNATIONAL BANK OF COMMERCE,
an Oklahoma state banking corporation, successor in interest to International
Bank of Commerce, a Texas state banking association (“Lender”), GREYSTONE
LOGISTICS, INC., an Oklahoma corporation, GREYSTONE MANUFACTURING, L.L.C., an
Oklahoma limited liability company (together, the “Borrowers”), and the
undersigned Guarantor(s), and ratifies and amends (a) the Loan Agreement
(Revolving Loan and Equipment Term Loan) dated as of January 31, 2014, as
previously amended six times, most recently by the Sixth Amendment to Loan
Agreement dated as of August 8, 2018 among Borrowers and Lender (as so amended,
the “Loan Agreement”), and (b) the other Loan Documents, as and to the extent
described below.

 

Borrowers, Guarantor(s) and Lender agree as follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment have
the meanings given to them in the Loan Agreement.

 

2. Amendments. Borrowers have requested, and Lender has agreed, to increase the
amount of the Revolving Loan and to modify the Borrowing Base, as and to the
extent provided in this Amendment. Accordingly, the Loan Agreement is amended as
follows

 

(a) The following existing definitions in Section 1.1 of the Loan Agreement are
amended and restated in their entirety as follows:

 

“Borrowing Base” means the sum of (a) 80% of the balance due on Eligible
Receivables, and (b) the lesser of (i) 50% of the value of Eligible Inventory,
and (ii) $2,000,000. The balance due on Eligible Receivables shall not include
the amount of any counterclaims or offsets that have been or may be asserted
against one or more Borrowers by the account debtor (including offsets for any
“contra accounts” owed by any Borrower to the account debtor for goods purchased
by any Borrower or for services performed for any Borrower) or to the extent any
counterclaims, offsets or contra accounts exist in favor of the account debtor,
such amounts shall be deducted from the account balance. The account balance
shall exclude the amount of any finance or service charges payable by the
account debtor.

 

“Revolving Note” means the Promissory Note dated as of January 10, 2019 made by
Borrowers in favor of Lender in the maximum principal amount of $4,000,000, as
amended, modified, replaced, restated, extended or renewed from time to time.

 



 

 

 

(b) Section 2.1(b) of the Loan Agreement is amended and restated in its entirety
as follows:

 

(b) The amount of the Revolving Loan (the “Revolving Commitment”) is up to
$4,000,000.00. The Borrowers agree not to permit the principal balance of cash
advances under the Revolving Loan to exceed the lesser of (i) the Revolving
Commitment, and (ii) the Borrowing Base. If the Borrowers at any time exceed
either of these limits, the Borrowers will immediately pay the excess to the
Lender. For the avoidance of doubt, immediately after giving effect to the Fifth
Amendment, the entire amount of the Revolving Commitment is available to be
advanced under the Revolving Loan (subject to the Borrowing Base and the other
terms and conditions of the Loan Documents).

 

3. Effect of this Amendment. Except as expressly provided above, this Amendment
is not a waiver of, amendment to, consent to or modification of (a) any term or
provision of any of the Loan Documents, or (b) any event, condition, or
transaction on the part of any Person.

 

4. Ratification of Loan Documents. The Loan Documents remain in full force and
effect as amended by this Amendment. Each Borrower and the undersigned Guarantor
(a) ratifies and confirms in all respects each Loan Document to which it is a
party; (b) agrees that each Loan Document remains in full force and effect; and
(c) confirms, ratifies and agrees that, as applicable, the terms “Obligations”,
“Guaranteed Obligations”, “Secured Obligations”, “Indebtedness” and any other
similar term as used in any of the Loan Documents (including the Loan Agreement,
the Security Agreement, the Mortgage, and any Guaranty Agreement), each include
all indebtedness and obligations of Borrower to Lender under the Loan Documents,
including the Loan extended by this Amendment.

 

5. Conditions. The effectiveness of this Amendment is subject to satisfaction of
the following conditions precedent, each of which exist for Lender’s sole
benefit and may be waived by Lender only (in its sole discretion):

 

(a) Documents. Lender’s receipt of the following, each properly executed, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the date of the Amendment) and each in form and
substance satisfactory to Lender and its legal counsel:

 

(i) this Amendment;

 

(ii) the Revolving Note;

 

(iii) one or more certificates of resolutions or other action, incumbency
certificates and/or other certificates as Lender requires with accompanying
governing documents for the Borrowers and actions and resolutions of the
Borrowers in connection with this Amendment; and

 

(iv) all other documents and instruments requested by Lender.

 

(b) Fees and Expenses. If required by Lender, Borrowers’ shall pay all fees and
out-of-pocket expenses required under Section 7 of this Amendment. If Lender
elects, in its sole discretion, to waive collection of any fees and expenses as
a condition to the effectiveness of this Amendment, Borrowers will remain
obligated to pay those fees and expenses, which are due and payable on the
Effective Date.

 

2

 

 

6. Representations and Warranties. Each Borrower and the undersigned Guarantor
represents and warrants to the Lender that as of the date of this Amendment:

 

(a) its representations and warranties in the Loan Documents to which it is a
party are true and correct in all material respects as though made on Effective
Date, except to the extent that any of them speak to a different specific date,
in which case they are true and correct in all material respects as of the
earlier date;

 

(b) as of the Effective Date, (A) no Default or Event of Default exists, and (B)
no Default or Event of Default exists under, and as defined in, the Greystone
Real Estate Loan Agreement;

 

(c) its execution, delivery and performance of this Amendment and all other Loan
Documents executed by it in connection with this Amendment have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, and do not and will not contravene the terms of any of its
organizational documents, any law or any indenture, loan or credit agreement, or
any other material agreement or instrument to which it is a party or by which it
is bound or to which it or its properties are subject;

 

(d) no authorizations, approvals or consents of, and no filings or registrations
with, any governmental authority or any other Person are necessary for the
execution, delivery or performance by such Borrower or Guarantor of this
Amendment or the other Loan Documents executed by it in connection with this
Amendment, or for the validity or enforceability thereof; and

 

(e) this Amendment and each other Loan Document to which it is a party
constitutes such Borrower’s or Guarantor’s legal, valid and binding obligations,
enforceable against it in accordance with its terms, in all cases except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally or
by equitable principles relating to enforceability, and by judicial discretion
regarding the enforcement of or any applicable laws affecting remedies (whether
considered in a court of law or a proceeding in equity).

 

7. Fees and Expenses. In accordance with Section 10.5 of the Loan Agreement (and
without in any way limiting its provisions), Borrowers shall pay all reasonable
out-of-pocket expenses incurred by the Lender, including the reasonable fees,
charges and disbursements of Lender’s counsel (determined on the basis of such
counsel’s generally applicable rates) in connection with (a) this Amendment, the
preparation of this Amendment and any other Loan Documents, and any filings or
other documents or instruments required in connection with the preparation of
this Amendment or the other Loan Documents, and (b) the enforcement, collection
or protection of its rights in connection with the Loan Documents, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect the Loan Documents. Expenses being reimbursed by
Borrowers under this Section include, without limitation, costs and expenses
incurred in connection with appraisals, field examinations, insurance reviews,
flood determinations, lien and title searches and title insurance, and recording
and filing fees or taxes.

 

8. Events of Default Unaffected. Nothing in this Amendment is a waiver of any
Default or Event of Default, or of any right or remedy available to the Lender
by reason of the occurrence or existence of any Default or Event of Default.



 



3

 

 



9. Releases. Each Borrower and Guarantor, for itself and on behalf of all its
predecessors, successors, assigns, agents, employees, representatives, officers,
directors, managers, members, shareholders, beneficiaries, trustees,
administrators, subsidiaries, Affiliates, employees, servants and attorneys
(collectively the “Releasing Parties”), releases and forever discharges Lender
and its successors, assigns, partners, directors, officers, agents, attorneys,
and employees from any and all claims, demands, cross-actions, controversies,
causes of action, damages, rights, liabilities and obligations, at law or in
equity whatsoever, known or unknown, now held, owned or possessed by any or all
of the Releasing Parties or that any or all of the Releasing Parties hold or
claim to hold in the future as a result of any actions or inactions occurring on
or before the Effective Date, under common law or statutory right, arising
directly or indirectly out of out of the Loans, any of the Loan Documents, or
any of the documents, instruments or any other transactions relating thereto or
the transactions contemplated thereby. Each Borrower and Guarantor understands
and agrees that this is a full, final and complete release and agrees that this
release may be pleaded as an absolute and final bar to any or all suit or suits
pending or that are filed or prosecuted in the future by any of the Releasing
Parties, or anyone claiming by, through or under any of the Releasing Parties,
in respect of any of the matters released hereby, and that no recovery on
account of the matters described herein may hereafter be had from anyone
whomsoever, and that the consideration given for this release is not an
admission of liability.

 

10. Governing Law; Miscellaneous. This Amendment is governed by the Loan
Agreement, including the rules of construction provided in Section 1.2 and the
miscellaneous provisions of Article X thereof. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, and (c) this Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 

[Signature Pages Attached]



 



4

 

 

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT is executed and delivered by the
undersigned effective as of the Effective Date.

 

  “BORROWERS”       GREYSTONE LOGISTICS, INC., an Oklahoma corporation       By:
/s/ Warren F. Kruger     Warren F. Kruger, President/CEO         GREYSTONE
MANUFACTURING, L.L.C., an Oklahoma limited liability company       By: /s/
Warren F. Kruger     Warren F. Kruger, Manager

 

Signature Page

Seventh Amendment to Loan Agreement

 

 

 

 

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT is executed and delivered by the
undersigned effective as of the Effective Date.

 

  “LENDER”       INTERNATIONAL BANK OF COMMERCE, an Oklahoma state banking
corporation, successor in interest to International Bank of Commerce, a Texas
state banking association       By: /s/ Andrew J. Levinson     Andrew J.
Levinson     President - Tulsa Region

 

Signature Page

Seventh Amendment to Loan Agreement



 



 

 

